Citation Nr: 9903338	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1971.

This matter returns to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in December 1993 by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1. The veteran, during his lifetime, was service-connected 
for postoperative status pyloroplasty for duodenal ulcer 
with small hiatal hernia and reflux.

2. The death certificate reflects that the veteran died on 
October [redacted], 1993.  The cause of death was listed as 
arteriosclerotic heart disease.

3. The service medical records reflect several elevated blood 
pressure readings during service.  However, a diagnosis of 
hypertension was not reported.

4. A post-service private treatment report dated in December 
1971 reflects an elevated blood pressure reading.

5. An opinion from a VA physician dated in August 1997, 
reveals that there was no evidence of record to establish 
sustained hypertension or continued treatment for 
hypertension or that the veteran had coronary artery 
disease prior to service discharge.  The physician further 
noted that there was no evidence of a high level of 
magnesium which could have contributed to the veteran's 
death.


CONCLUSIONS OF LAW

1. Arteriosclerotic heart disease and hypertension were not 
incurred in or aggravated by service nor is there a basis 
upon which to presume their incurrence in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2. A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause 
his death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 
C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim to 
service connection for the cause of the veteran's death is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, her assertions regarding the onset of 
hypertension and heart disease during service when viewed in 
light of the findings during service to include elevated 
blood pressure readings are deemed adequate to well ground 
her claim.

The appellant has argued through her statements and testimony 
that elevated blood pressure readings noted during service 
were representative of the onset of the arteriosclerotic 
heart disease which caused the veteran's death.  It is 
further contended, in the alternative, that elevated levels 
of magnesium noted within the veteran's blood at the time of 
his death and due to his intake of antacids for his service-
connected stomach disorder, contributed to his demise.  
Finally, the appellant has asserted that she believes that 
acid from the veteran's stomach, related to his service-
connected stomach disorder, rose up and cut off his breath 
which scared him and induced the fatal heart attack.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The veteran died on October [redacted], 1993.  The death 
certificate dated in October 1993, reflects that the cause of 
death was arteriosclerotic heart disease.  No other significant 
conditions contributing to veteran's death were noted. 

The record reflects that at the time of his death, the 
veteran was service-connected for postoperative status 
pyloroplasty for duodenal ulcer with small hiatal hernia and 
reflux, rated 20 percent disabling.

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for the cause of the 
veteran's death.  

The Board notes that there is no evidence of record of a 
diagnosis of hypertension or cardiovascular disease either 
during service or within one year of service discharge.  
While there were elevated blood pressure readings during 
service and shortly after service discharge, a diagnosis of 
hypertension was never confirmed.  In fact, the first 
evidence of cardiovascular or cerebrovascular disease was in 
1988, approximately 17 years after service discharge, when 
the veteran experienced a stroke.  However, there is no 
competent evidence of record to relate the presence of these 
findings to the veteran's period of active duty or to any 
service-connected disability.  The Board further notes that 
there is no objective evidence of record to support the 
appellant's theory regarding acid from the stomach 
interfering with the veteran's breath and resulting in his 
becoming scared and thereby inducing the fatal heart attack.

In reaching the above conclusion, the Board places particular 
emphasis upon the VA physician's opinion dated in August 
1997, which noted that the record does not show sustained 
hypertension or continued treatment for hypertension and that 
there was no evidence within the claims folder to support 
that the veteran had coronary artery disease prior to his 
discharge from service.  

Furthermore, although the appellant has argued that 
entitlement to the benefits sought is warranted due to the 
veteran's elevated Magnesium levels, which she asserts was 
due to his use of antacids for his service-connected stomach 
disorder, the VA physician in August 1997, indicated that 
there was no evidence of a high level of magnesium which 
could have contributed to the veteran's death.  In evaluating 
this evidence, the Board finds the opinion offered by the VA 
physician to be entitled to greater probative value than the 
contentions presented by the appellant.  Indeed, the 
appellant's assertions are the only indication of a 
relationship involving the presence of an elevated magnesium 
level, the veteran's service-connected stomach disorder and 
his death.  These alleged relationships involve medical 
conclusions and the appellant as a lay person is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Accordingly, entitlement to service connection for the cause 
of the veteran's death is not warranted.


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

